FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAROLD B. SHAMBURGER,                            No. 11-17071

               Plaintiff - Appellant,            D.C. No. 3:09-cv-03745-JSW

  v.
                                                 MEMORANDUM *
M. DODSON, Correctional Sgt.; A.
MURPHY, Correctional Sgt.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Harold B. Shamburger, a California state prisoner, appeals pro se from the

district court’s order denying his motion to alter or amend the judgment in his 42

U.S.C. § 1983 action alleging First Amendment violations. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion in denying Shamburger’s

motion to alter or amend the judgment because Shamburger failed to demonstrate

grounds for such relief. See id. at 1263 (setting forth grounds for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b) and noting that “[t]he overwhelming weight

of authority is that the failure to file documents in an original motion or opposition

does not turn the late filed documents into ‘newly discovered evidence.’” (citation

omitted)).

      The scope of this appeal is limited to review of the July 15, 2011 order

denying Shamburger’s motion to alter or amend the judgment; accordingly, we do

not address other issues raised by Shamburger.

      AFFIRMED.




                                           2                                     11-17071